           Case 1:21-cv-05461-LTS Document 6 Filed 09/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESEAN GAITHER,

                                Plaintiff,
                                                                  21-CV-5461 (LTS)
                    -against-
                                                              ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS, et al.,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        On October 28, 2016, Plaintiff, while a pretrial detainee in the Anna M. Kross Center on

Rikers Island, filed this action in the United States District Court for the Eastern District of New

York. On June 22, 2021, the Eastern District of New York transferred the case to the Southern

District of New York. (ECF No. 4.) But it appeared that Plaintiff was no longer in the custody of

the New York City Department of Correction, and he had not provided an updated address or

otherwise communicated with the Court or with the Eastern District of New York. By order dated

August 3, 2021, the Court directed Plaintiff to provide an updated address within thirty days, and

informed him that failure to comply would result in the action being dismissed without prejudice,

under Rule 41(b) of the Federal Rules of Civil Procedure, for failure to prosecute. Plaintiff has

not updated his address or otherwise communicated with the Court.

        As Plaintiff has not complied with the Court’s order, has failed to notify the Court of a

change of mailing address, and has not initiated any further contact with the Court, written or

otherwise, this action is dismissed without prejudice for failure to prosecute.

                                             CONCLUSION

        The Court dismisses this action without prejudice for failure to prosecute. See Fed. R.

Civ. P. 41(b).
            Case 1:21-cv-05461-LTS Document 6 Filed 09/16/21 Page 2 of 2



         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 16, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
